Citation Nr: 1401500	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for liposarcoma, to include as a result of in-service exposure to herbicides.

2.  Entitlement to service connection for schwannoma, claimed as a lung tumor, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 1966.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  After a complete and thorough review of the claims folder, the Board finds that further evidentiary development of the Veteran's appeal is necessary prior to a final adjudication of his claims.  

Social Security Records-  Records in the Veteran's claims file reflect that he is in receipt of Social Security Administration (SSA) disability benefits.  In this regard, the Board notes that VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that, where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although it is unclear for what disorder(s) the Veteran is receiving benefits, the relevance of these documents has not yet been ruled out.  As such, these records must be obtained.

Herbicide Exposure Verification-  The Veteran contends that he was exposed to herbicides in various ways.  One being, the ship he was assigned to, the USS Pickaway (APA-222), transported Marine troops to Vietnam.  Additionally, while the ship was home ported at Coronado Island and the 22nd Naval Base in San Diego, California, each day, he and several of his fellow service personnel walked past stacked drums near the ship.  The Veteran alleges that these drums were leaking and the contents ended up on their pants and shoes, and that he inhaled fumes emanating from the containers.  Personnel records confirm that the Veteran was stationed aboard the USS Pickaway between December 1964 and November 1965.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that the veteran be asked for the approximate dates, location, and nature of the alleged exposure.  If a statement is received from the veteran, this detailed statement of the veteran's claimed herbicide exposure must be sent to the Compensation and Pension Service via e-mail and a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  Moreover, if the veteran does not supply specific 

information regarding his alleged exposure, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  

A review of the record reflects that all of the above listed procedures were not  completed.  The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.

VA Examinations-  The Veteran asserts that he has a liposarcoma and schwannoma due to in-service exposure to herbicides.  Although a July 2009 VA examination was obtained, VA etiological opinions were not.  While on remand, the Board finds that VA examinations, to include etiological opinions, should be afforded to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder copies of any decision awarding SSA benefits to the Veteran, as well as the medical records used in support of any such determination.  Any negative search result should be noted in the record.  

2.  The RO/AMC must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o and attempt to verify the Veteran's claimed herbicide exposure as follows:

(a)  Request that the Veteran provide any additional details regarding the approximate dates, location, and nature of the alleged exposure.

(b)  Furnish a detailed description of the Veteran's claimed exposure, while stationed on the USS Pickaway near Vietnam and while the ship was home ported at Coronado Island and the 22nd Naval Base in San Diego, California, to Compensation and Pension Service via e-mail and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used/stored as alleged.

(c)  If a negative response is received from the Compensation and Pension Service, the RO/AMC should submit a request to JSRRC for verification of exposure to herbicides.

(d)  If the Veteran does not furnish a statement regarding his alleged exposure, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. 

3.  Following the development above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his liposarcoma and schwannoma.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any liposarcoma had its onset during the Veteran's active duty or is otherwise causally related to such service.  In answering this question, the examiner should opine as to whether any liposarcoma disorder that the Veteran may have is consistent with herbicide exposure.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any schwannoma had its onset during the Veteran's active duty or is otherwise causally related to such service.  In answering this question, the examiner should opine as to whether any schwannoma that the Veteran may have is consistent with herbicide exposure.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims (as are listed on the title page of this remand) should be readjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

